                IN THE UNITED STATES DISTRICT COURT

                   FOR THE DISTRICT OF DELAWARE

IN RE ADI LIQUIDATION, INC., et al.,         Chapter 11
                                             Banlcr. No. 14-12092 (KJC)
                 Debtors.                    (Jointly Administered)


BI:rvIBO BAKERIES USA, INC.,
                                             Civ. No. 17-903-CFC
                 Appellant,
           v.

AW LIQUIDATION, INC.,

                 Appellee.


John Daniel McLaughlin, Jr., CIARDI CIARDI & ASTIN, Wilmington, Delaware;
Geraldine E. Ponto, Tatiana Markel, BAKER & HOSTETLER LLP, New York,
New York

     Counsel for Appellant

David B. Stratton, Evelyn J. Meltzer, PEPPER HAMILTON LLP, Wilmington,
Delaware

     Counsel for Appellee

                       MEMORANDUM OPINION




January 16, 2019
Wilmington, Delaware
                               CONNOLLY, UNITE'fATES DISTRICT JUDGE


I.      INTRODUCTION

        Appellant-creditor Bimbo Bakeries USA, Inc. ("BBU") has appealed the

June 22, 2017 Opinion and Order of the United States Bankruptcy Court for the

District of Delaware, In re ADI Liquidation, Inc., 572 B.R. 543 (Bankr. D. Del.

2017) ("Decision"), granting in part the summary judgment motion filed by debtor

AW Liquidation, Inc. ("AWI") with respect to BBU' s Motion for the Allowance

and Payment of Administrative Expense Under 11 U.S.C. § 503(b)(9)

("Administrative Expense Motion"). (JA 1-22). 1 For the reasons set forth herein,

the Court affirms the Decision.

II.     BACKGROUND

        A WI was a cooperative food distributor that provided distribution and retail

services to member retailers. BBU is a manufacturer and distributor of freshly

baked goods. One of the retail services AWI provided was a "Bill Thru program,"

whereby A WI performed broker-type services by arranging for certain A WI

members ("AWI Customers") to purchase goods directly from certain suppliers,

such as BBU. Under this arrangement, A WI Customers would order goods from

BBU, and BBU would deliver the goods directly to the A WI Customers. (JA810).



1 The   parties' Joint Appendix (D.I. 11) is cited herein as "JA_."
In managing the Bill Thru Program, A WI would negotiate and oversee "pricing,

incentive programs, account maintenance, product promotions, customer

complaints or concerns, and ... vendor deals with BBU." (JA25-26113). As

compensation for these efforts, A WI retained a 2% fee from the payments it

collected from A WI Customers to remit to BBU for BBU's deliveries to A WI

Customers. (Id.)

      On September 9, 2014 (the "Petition Date"), A WI and its affiliated debtors

filed voluntary petitions for relief under Chapter 11 of the Bankruptcy Code.

Thereafter, BBU filed Proof of Claim No. 263 (the "Administrative Claim"),

alleging an administrative priority claim pursuant to§ 503(b)(9) of the Bankruptcy

Code in the amount of $916,452.48 2 for goods it delivered to AWI Customers

within 20 days of the Petition Date. BBU attached to its Administrative Claim a

spreadsheet identifying "customer names" to which BBU delivered its goods.

(JA35-436). Every "customer name" listed in the spreadsheet is an A WI

Customer. A WI is not identified on the customer spreadsheet. (Id.)

      Section 503(b)(9) provides that, after notice and a hearing, the bankruptcy

court shall allow, as an administrative expense, "the value of any goods received



2The claim was filed in the amount of $962,537.87, but the parties agree that only
$916,452.48 is at issue in this appeal, as BBU does not appeal from the Bankruptcy
Court's partial denial of summary judgment with respect to $46,085.39 of goods
delivered to Debtor NK Liquidation, Inc. (f/k/a Vida Nell's, Inc.), a subsidiary of
A WI. (JA1384-85).

                                         2
by the debtor within 20 days before the date of commencement of a case under this

title in which the goods have been sold to the debtor in the ordinary course of the

debtor's business." 11 U.S.C. § 503(b)(9). Administrative expenses receive

priority over other unsecured claims pursuant to§ 507(a)(2). To receive such

priority, a creditor must demonstrate that: (1) the goods in question were received

by the debtor within 20 days before the petition date, (2) the goods were sold to the

debtor, and (3) the goods were sold in the ordinary course of business. 11 U.S.C. §

503(b)(9).

      On February 5, 2016, BBU filed its Administrative Expense Motion, seeking

allowance and payment of the Administrative Claim. (JAl-22). In support of its

motion, BBU filed the Declaration of Basil Klipa (the "Klipa Declaration"), in

which Mr. Klipa, BBU's manager for its account with A WI and A WI Customers,

described the mechanics of the Bill Thru Program. {JA25-27). Mr. Klipa averred

in his declaration that A WI was the "representative of the A WI Customers" in

A WI's dealings with BBU. BBU similarly asserted in its motion that "AWI was

the A WI Customers' representative with BBU." (JA4).

      A WI filed an objection to the Administrative Expense Motion, arguing that

A WI never received-physically or constructively-the goods sent by BBU to

A WI Customers and that, therefore, BBU's Administrative Expense Claim did not

meet the requirements of§ 503(b)(9) and should be reclassified as a general



                                          3
unsecured claim. (JA638-806). In a reply memorandum filed in further support of

its Administrative Expense Motion, BBU argued that the A WI Customers'

physical receipt of the goods in question constituted constructive receipt by A WI

because of the integral role that A WI played in the cooperative and in A WI

Customer operations. (JA25-26 ,r,r 13-14).

      On July 8, 2016, A WI filed its summary judgment motion, arguing that

BBU had not, and could not, provide sufficient facts to support conclusions that

A WI had received goods or that BBU had sold A WI goods, as required for

administrative priority under§ 503(b)(9). BBU chose not to submit in response to

the summary judgment motion an affidavit or declaration pursuant to Federal Rule

of Civil Procedure 56(d) "to show ... for specified reasons, [that] it [could] not

present facts essential to justify its opposition" to the motion. (See JA1012).

Instead, BBU argued that the facts set forth in the Klipa Declaration and the

existence of 64 purchase and supply agreements ("PSAs") between A WI and A WI

Customers created material issues of disputed fact. (JA 1000, 1016).

      On October 25, 2016, the Bankruptcy Court heard oral argument on the

Summary Judgment Motion. (JA1415-57). On June 22, 2017, the Bankruptcy

Court issued its Decision. The Bankruptcy Court held that A WI was entitled to

summary judgment because there were no material facts in dispute and A WI had

demonstrated that BBU was unable as a matter of law to show that it had received



                                          4
goods, as required by§ 503(b)(9). 572 B.R. at 550. The Bankruptcy Court also

noted that A WI had "ma[d]e a strong argument that the second section 503(b)(9)

element-requiring that the goods were sold to A WI-ha[d] also not been

satisfied[,]" and that the facts asserted by BBU in support of its Administrative

Expense Motion "indicate[d] that the goods were sold to and received by the A WI

Customers, not A WI." Id.

       On July 5, 2017, BBU filed a timely notice of appeal. The appeal is fully

briefed. (D.I. 10, 12, 13). The Court did not hear oral argument because the facts

and legal arguments are adequately presented in the briefs and record, and the

Court's decisional process would not be aided by oral argument.

III.   JURISDICTION AND STANDARD OF REVIEW

        This Court has jurisdiction over this appeal from the Bankruptcy Court

under 28 U.S.C. § 158. In reviewing the Bankruptcy Court's Order granting A WI

summary judgment, the Court applies a plenary, or de novo, standard of review. In

re Klaas, 858 F.3d 820, 827 (3d Cir. 2017); Am. Flint Glass Workers Union v.

Anchor Resolution Corp., 197 F.3d 76, 80 (3d Cir. 1999). Upon de novo review,

the Court must determine whether A WI satisfied its burden of proving that there

was "no genuine dispute as to any material fact" and that it was "entitled to

judgment as a matter of law." FED. R. CIV. P. 56(a); Goldenstein v. Repossessors

Inc., 815 F.3d 142, 146 (3d Cir. 2016). "All reasonable inferences from the record



                                          5
must be drawn in favor of the nonmoving party." MBIA Inc. Corp. v. Royal Indem.

Co., 426 F.3d 204,209 (3d Cir. 2005). A factual dispute is genuine "if the

evidence is such that a reasonable jury could return a verdict for the nonmoving

party." Anderson v. Liberty Lobby, Inc., 477 U.S. 242,248 (1986). "[W]here a

non-moving party fails sufficiently to establish the existence of an essential

element of its case on which it bears the burden of proof at trial, there is not a

genuine dispute with respect to a material fact and thus the moving party is entitled

to judgment as a matter of law." Blunt v. Lower Merion Sch. Dist., 767 F.3d 247,

265 (3d Cir. 2014).

IV.   ANALYSIS

      On appeal BBU asserts that: (i) the Bankruptcy Court erred in finding that

A WI had not constructively received the goods in question; (ii) the Bankruptcy

Court erred in finding that BBU did not sell the goods to A WI; (iii) the Bankruptcy

Court erred in granting summary judgment to A WI on the limited record before it;

and (iv) the Decision results in an injustice to BBU. (D.I. 10 at 7). The Court

addresses these arguments in tum.

      A.     Goods "Received" by the Debtor

      After the Bankruptcy Court issued its Decision, and consistent with the

Decision, the Third Circuit held in In re World Imports, Ltd., 862 F.3d 338, 346

(3d Cir. 2017) that "receipt as used in 11 U.S.C. § 503(b)(9) requires physical



                                           6
possession by the buyer or his agent." Assuming arguendo that A WI (as opposed

to each A WI Customer) was the buyer of the goods in question, it is undisputed

that A WI did not take actual physical possession of the goods shipped by BBU

directly to the A WI Customers. It is also undisputed that A WI was the agent of the

A WI Customers, not vice versa. BBU asserted in its Administrative Expense

motion that "AWI was the A WI Customers' representative with BBU," JA4; and

BBU's affiant, Mr. Klipa, similarly described A WI as the "representative of the

A WI Customers" when A WI communicated with BBU. Because it is undisputed

that A WI did not physically possess the goods in question and that the A WI

customers were not A WI's agents, 3 the Bankruptcy Court did not err in holding

that BBU could not establish that A WI constructively received the goods delivered

to the A WI Customers. Because that ruling was not erroneous, summary judgment

was properly entered in A WI's favor. Katz v. Aetna Cas. & Sur. Co., 972 F.2d 53,

55 n.5 (3d Cir. 1992) (holding that if the nonmoving party has failed "to make a

showing sufficient to establish the existence of an element essential to that party's

case, and on which that party will bear the burden of proof at trial, . . . there can be

'no genuine issue of material fact,' since a complete failure of proof concerning an




3See Representative, BLACK'S LAw DICTIONARY (10th ed. 2014) ("Someone who
stands for or acts on behalf of another.... See AGENT.").

                                           7
essential element of the nonmoving party's case necessarily renders all other facts

immaterial") (quoting Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986)).

       B.    Sale of Goods to AWI

      The Court rejects BBU's argument that "the Bankruptcy Court erred in

granting summary judgment to AWI by finding that BBU did not sell the goods to

AWI" (D.I. 10 at 7) for three reasons. First, the Bankruptcy Court did not grant

summary judgment "by finding that BBU did not sell the goods to AWI."

Although the Bankruptcy Court noted that A WI's argument that BBU did not sell

it the goods question was a "strong argument," the court's holding was based on its

conclusion that A WI did not receive the goods delivered to the A WI Customers.

See 572 B.R. at 550 ("However, despite to whom the goods were sold, BBU

cannot, as a matter of law satisfy the requirement that A WI must have 'received'

the goods"); id. at 548 ("The key issue to be considered here is whether A WI

'received' goods from BBU within the meaning of section 503(b)(9)"); id. at 550

("Because A WI did not take actual or constructive possession of the goods at issue,

BBU is not entitled to an administrative priority claim under section 503(b)(9)[.]").

      Second, because BBU had the burden of persuasion to establish all three of §

503(b)(9)'s requirements, to prevail on summary judgment, A WI needed only to

demonstrate that BBU could not satisfy any one of those requirements. Thus, the




                                          8
Bankruptcy Court's ruling that BBU could not establish the "receipt" requirement

of§ 503(b)(9) was dispositive.

      Third, the Bankruptcy Court did not err in finding that the undisputed facts

presented to it "reveal[ed] that ... the sales [of the goods] were made to third

parties, not to A WI." Id. As the Bankruptcy Court noted, BBU's own affiant, Mr.

Klipa, described the sales as being made to the A WI Customers. Specifically, Mr.

Klipa averred that:

          • "AWI paid [BBU] the value of the goods delivered to AW/
            Customers;"
          • "AWI fixed the payment terms for sales to the A WI
            Customers;"
          • "[BBU] billed A WI weekly for all sales to the A WI
            Customers;"
          • BBU describes these sales as "transactions between [BBU] and
            the A WI Customers;" and
          • "AWI was responsible for negotiating promotions for [BBU' s]
            products sold to the A WI Customers."

Id. (citing JA25-27,r,r 12, 13, 18 (emphasis added)). Contrary to BBU's

arguments on appeal, the PSAs it submitted in support of its opposition to A WI' s

summary judgment motion do not contradict or undermine Mr. Klipa's declaration

or the Bankruptcy Court's finding that BBU sold the goods in question to the A WI

Customers, not A WI. BBU was not a party to the PSAs, and BBU offered no

evidence that its deliveries of goods to the AWI Customers were covered by the

PSAs. Indeed, at oral argument before the Bankruptcy Court, BBU's counsel

conceded that she could not represent to the court that the PSA' s "govern[ed] [ ]

                                          9
BBU's goods." (JA1443). Thus, even if the Bankruptcy Court had based its

summary judgment ruling on a determination that BBU could not establish as a

matter of law that it sold the goods to A WI, such a ruling would not have been

erroneous.

         C.    Insufficient Factual Record .

         The Court also rejects BBU's argument that summary judgment was

premature because BBU needed discovery to explore the relationship between

A WI and A WI Customers. (See D.I. 10 at 2). Courts are obliged to give a party

that opposes summary judgment an adequate opportunity to obtain discovery.

Celotex, 477 U.S. at 322. If, however, a party opposing summary judgment

believes it needs additional time for discovery, it must follow the procedures

required by Rule 56(d). Dowlingv. City ofPhila., 855 F.2d 136, 139 (3d Cir.

1988).

         Rule 56(d) provides:

              When Facts are Unavailable to the Nonmovant. If a
              nonmovant shows by affidavit or declaration that, for
              specified reasons, it cannot present facts essential to justify
              its opposition, the court may: ( 1) defer considering the
              motion or deny it; (2) allow time to obtain affidavits or to
              take discovery; or (3) issue any other appropriate order.

FED. R. CIV. P. 56(d). The Third Circuit has interpreted Rule 56(d) as requiring "a

party seeking further discovery in response to a summary judgment motion [to]

submit an affidavit specifying, for example, what particular information is sought;


                                             10
how, if uncovered, it would preclude summary judgment; and why it has not

previously been obtained." Dowling, 855 F.2d at 139-40.

      In this case, BBU made a conscious decision not to file a Rule 56(d)

affidavit. It informed the Bankruptcy Court of that decision in its opposition to

A WI's summary judgment motion, see JA1012, and again at oral argument, see

JA1440 ("[y]our Honor, I'm not asking that the Court defer this and I'm not saying

that the record before the Court should be expanded for Your Honor to decide this

motion"). Having made and confirmed that choice in the Bankruptcy Court, BBU

is estopped from arguing on appeal that it needed to conduct more discovery to

develop a full factual record. See Foye v. Wexford Health Sources Inc., 615 F.

App'x 210, 214 (3d Cir. 2017) (noting that, except in rare cases, "failure to comply

with [Rule 56(d)] is fatal to a claim of insufficient discovery on appeal.")

      D.     Equitable Argument

      Finally, BBU invokes an equitable argument that§ 503(b)(9) as interpreted

by the Third Circuit in In re World Imports is unfair to creditors that operate as

BBU did in this case and results in injustice. (D.I. 10 at 19-20). According to

BBU, the Third Circuit advises that courts should "not be guided by a single

sentence or member of a sentence, but look to the provisions of the whole law, and

to its object and policy." Friedman's Liquidating Trust v. Roth Staffing Cos. LP

(In re Friedman's Inc.), 738 F.3d 547, 554 (3d Cir. 2013) (quoting Kelly v.



                                          11
Robinson, 479 U.S. 36, 43 (1986)). BBU argues that§ 503(b)(9) was enacted with

two objectives in mind: first, "to encourage trade creditors to continue to extend

credit to a debtor potentially heading for bankruptcy;" and, second, to "discourage

abuse by debtors who seek to acquire goods at a time when it is known that

bankruptcy is imminent and that payment for the goods will not have to be

tendered." (D.I. 10 at 19 (citing In re Arts Dairy, LLC, 414 B.R. 219,220 (Bankr.

N.D. Ohio 2009)). BBU argues that "AWI subverted the second goal of§

503(b)(9) by continuing business as usual with BBU in the weeks leading to

AWI's bankruptcy, knowing it was filing for chapter 11 protection, selling its

assets, and then liquidating, and having no intention of honoring BBU's

administrative priority for the twenty-day goods that BBU delivered to A WI

Customers." (Id. at 20).

      A WI denies that it acted in bad faith during the Chapter 11 cases and that, in

any event, BBU' s equity argument is irrelevant, as the granting of administrative

expense priority is not a matter of equity. (See D.I. 12 at 27). The Court agrees.

Although the Court is "mindful that the Bankruptcy Code aims, in the main, to

secure equal distribution among creditors," it must "take into account, as well, the

complementary principle that preferential treatment of a class of creditors is in

order [ ] when clearly authorized by Congress." Howard Delivery Serv., Inc. v.

Zurich Am. Ins. Co., 547 U.S. 651, 655 (2006) (citations omitted). Congress spoke



                                         12
clearly when it gave certain creditors preferential treatment under§ 503(b)(9). As

BBU failed to satisfy the requirements of§ 503(b)(9), it cannot receive the

preferences secured by the statute. Moreover, as A WI points out, the general

unsecured creditors of A WI are projected to receive 9.2% to 24.2% of their general

unsecured claims, while allowed administrative priority claimants are paid in full.

(See JAi 802). To give BBU an administrative priority claim when it does not

meet the requirements set forth in the Bankruptcy Code would be unfair to the

general unsecured creditors, as those creditors' recoveries would necessarily be

reduced ifBBU were allowed full payment of its asserted claim. Thus, BBU's

equitable arguments are unavailing.

V.    CONCLUSION

      BBU cannot satisfy the requirements for administrative priority under §

503(b)(9) as a matter of law because A WI did not receive-either physically or

constructively-the goods in question. Because there was no genuine issue for

trial, the Court finds no error in the Bankruptcy Court's partial grant of summary

judgment in A WI's favor with respect to the goods delivered to A WI Customers,

and will affirm the Decision.

      The Court will issue a separate Order consistent with this Memorandum

Opinion.




                                         13
